Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD Fa ego 10
niled States Distri
Southern District of Tose
D

UNITED STATES DISTRICT COURT FOR THE DEC 14 2018
SOUTHERN DISTRICT OF TEXAS —

BROWNSVILLE DIVISION David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA §
V. § CRIMINAL NO. B-18-673-03
SAUL ATKINSON §
PLEA AGREEMENT

COMES NOW the United States of America, by and through its attorney, RYAN K.
PATRICK, United States Attorney for the Southern District of Texas, and the undersigned
Assistant United States Attorney, and the defendant, SAUL ATKINSON, and the
defendant's counsel, pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal
Procedure, and state that they have entered into an agreement, the terms and conditions
of which are as follows:

1. The defendant agrees to plead guilty to Count Three of the Indictment. Count
Three of the indictment charges the defendant with, Visa Fraud, in violation of Title 18,
United States Code, § 1546(a). The defendant, by entering this plea agrees that he/she
is waiving any right to have the facts that the law makes essential to the punishment either
charged in the indictment, or proved to a jury or proven beyond a reasonable doubt.

2. In exchange for the Defendant's plea of guilty and truthful testimony to the Court
at the time of the Defendant's re-arraignment and sentencing and for the Defendant's
truthful rendition of facts to the U. S. Probation Department for the preparation of the
Defendant's Pre-Sentence Investigation Report, the Government will recommend the
Defendant be given the full credit for acceptance of responsibility, be sentenced to the

bottom of the advisory Guideline level he scores.

Revised 10/27/14
Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD Page 2 of 10

3. The penalty for each violation of Title 18, United States Code, Section 1546(a),
includes a maximum term of five (5) years imprisonment, and a fine of $250,000.00; and
a period of supervised release of three (3) years. The defendant also acknowledges and
understands that if (s)he should violate the conditions of any period of supervised release
which may be imposed as part of his sentence, then the Defendant may be imprisoned
for the entire term of supervised release without credit for time already served on the term
of supervised release prior to such violation. The defendant is not eligible for parole for
any sentence imposed.

4. The defendant will pay to the United States District Clerk a special assessment
in the amount of one-hundred dollars ($100.00) per count of conviction, as required in
Title 18, United States Code, Section 3013(a)(2)(A). The payment will be by certified
check payable to United States District Clerk, Brownsville, Texas 78520.

5. The defendant understands that under the Sentencing Guidelines, the Court is
permitted to order the defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release; if any is
ordered.

6. The defendant agrees that any fine or restitution imposed by the Court will be
due and payable immediately, and defendant will not attempt to avoid or delay payment.

7. Defendant agrees to make complete financial disclosure by truthfully executing
a sworn financial statement (Form OBD-500) prior to sentencing if he/she is requested to
do so. In the event that the Court imposes a fine or orders the payment of restitution as
part of the Defendant's sentence, the Defendant shall make complete financial disclosure

by truthfully executing a sworn financial statement immediately following his/her

Revised 10/27/14 2
Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD Page 3 of 10

sentencing.

8. Defendant recognizes that pleading guilty may have consequences with respect
to his/her immigration status if he/she is not a citizen of the United States. Defendant
understands that if he/she is not a citizen of the United States, by pleading guilty he/she
may be removed from the United States, denied citizenship, and denied admission to the
United States in the future. Defendant’s attorney has advised Defendant of the potential
immigration consequences resulting from Defendant’s plea of guilty.

9. The parties understand this agreement carries the potential for a motion for
departure under Section 5K1.1 of the Sentence Guidelines. The defendant understands
and agrees that whether such a motion is filed will be determined solely by the United
States through the United States Attorney for the Southern District of Texas. Should the
defendant’s cooperation, in the sole judgment and discretion of the United States, amount
to “substantial assistance”, the United States reserves the sole right to file a motion for
departure pursuant to Section 5K1.1 of the Sentencing Guidelines and Policy Statement.
The defendant further agrees to persist in that plea through sentencing, fully cooperate
with the United States, and not oppose the forfeiture of assets contemplated in this
agreement. The defendant understands and agrees that the United States will request
that sentencing be deferred until that cooperation is complete.

10. The defendant understands and agrees that “fully cooperate” as used herein,
includes providing all information relating to any criminal activity known to defendant,
including but not limited to the specific facts of the present offense. The defendant
understands that such information includes both state and federal offenses arising

therefrom. In that regard:

Revised 10/27/14 3
Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD_ Page 4 of 10

(a)

(b)

(c)

(d)

(e)

(f)

11.

Defendant agrees that this plea agreement binds only the United States
Attorney for the Southern District of Texas and defendant; it does not bind
any other United States Attorney or any other unit of the Department of
Justice;

Defendant agrees to testify truthfully as a witness before a grand jury or in
any other judicial or administrative proceeding when called upon to do so
by the United States. Defendant further agrees to waive his/her Fifth
Amendment privilege against self-incrimination for the purpose of this
agreement;

Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the
defendant to the Grand Jury or at any court proceeding (criminal or civil), or
to a government agent or attorney can and will be prosecuted under the
appropriate perjury, false statement or obstruction statutes;

Defendant agrees to provide to the United States all documents in his/her
possession or under his/her control relating to all areas of inquiry and
investigation.

Should the recommended departure, if any, not meet the defendant’s
expectations, the defendant understands he remains bound by the terms of
this agreement and cannot, for that reason alone, withdraw his/her plea.

Defendant is aware that Title 18, United States Code, § 3742, affords a

defendant the right to appeal the conviction and sentence imposed. The defendant

knowingly and voluntarily waives the right to appeal the conviction and the sentence

imposed, or the manner in which the sentence was determined. Additionally, the

defendant is aware that Title 28, United States Code, § 2255, affords the right to contest

or “collaterally attack” a conviction or sentence after the conviction or sentence has

become final. The defendant knowingly and voluntarily waives the right to contest his/her

conviction or sentence by means of any post-conviction proceeding. If the defendant files

a notice of appeal following the imposition of sentence, the government will seek specific

Revised 10/27/14 4
 

Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD Page 5 of 10

performance of this provision. Nothing in the foregoing waiver of appellate and collateral
review of rights shall preclude the defendant from raising a claim of ineffective assistance
of counsel in an appropriate forum.

In exchange for the Agreement with the United States, Defendant waives all
defenses based on venue, speedy trial under the Constitution and Speedy Trial Act, and
the statute of limitations with respect to any prosecution that is not time barred on the
date that this Agreement is signed, in the event that (a) Defendant's conviction is later
vacated for any reason, (b) Defendant violates any provision of this Agreement, or (c)
Defendant's plea is later withdrawn.

12. In agreeing to these waivers, defendant is aware that a sentence has not yet
been determined by the Court. The defendant is also aware that any estimate of the
possible sentencing range under the sentencing guidelines that he/she may have
received from his/her counsel, the United States or the Probation Office, is a prediction,
not a promise, did not induce his/her guilty plea, and is not binding on the United States,
the Probation Office or the Court. The United States does not make any promise or
representation concerning what sentence the defendant will receive. Defendant further
understands and agrees that the United States Sentencing Guidelines are “effectively
advisory” to the Court. United States v. Booker, 125 S.Ct. 738 (2005). Accordingly,
Defendant understands that, although the Court must consult the Sentencing Guidelines
and must take them into account when sentencing Defendant, the Court is not bound to
follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline
range.

13. The Defendant understands and agrees that each and all waivers contained

Revised 10/27/14 5
Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD_ Page 6 of 10

in the Agreement are made in exchange for the concessions made by the United States
in paragraph 2 of this plea agreement.
14. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection
with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

{c) to seek resolution of such factors or facts in conference with defendant's
counsel and the Probation Office; and,

(d) to file a pleading relating to these issues, in accordance with U.S.S.G.
Section 6A1.2 and Title 18, U.S.C.§ 3553(a).

15. Defendant is aware that the sentence will be imposed after consideration of
the United States Sentencing Guidelines and Policy Statements, which are only advisory,
as well as the provisions of Title 18, U.S.C. § 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and
including the statutory maximum set for the offense(s) to which Defendant pleads guilty,
and that the sentence to be imposed is within the sole discretion of the sentencing judge
after the Court has consulted the applicable Sentencing Guidelines. Defendant
understands and agrees the parties’ positions regarding the application of the Sentencing
Guidelines do not bind the Court and that the sentence imposed is within the discretion
of the sentencing judge. If the Court should impose any sentence up to the maximum
established by statute, or should the Court order any or all of the sentences imposed to
run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement.

Revised 10/27/14 6
Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD_ Page 7 of 10

16.

Defendant understands that by entering into this agreement, he/she

surrenders certain rights as provided in this plea agreement. Defendant understands that

the rights of a defendant include the following:

(a)

(b)

(c)

If defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial
may be conducted by a judge sitting without a jury if the defendant, the
United States, and the court all agree.

At a trial, the United States would be required to present witnesses and
other evidence against the defendant. Defendant would have the
opportunity to confront those witnesses and his/her attorney would be
allowed to cross-examine them. In turn, the defendant could, but would not
be required to present witnesses and other evidence on his/her own behalf.
If the witnesses for defendant would not appear voluntarily, he/she could
require their attendance through the subpoena power of the court.

At a trial, defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal
to testify. However, if the defendant desired to do so, he/she could testify
on his/her own behalf.

17. If defendant should fail in any way to fulfill completely all of the obligations

under this plea agreement, the United States will be released from its obligations under

the plea agreement, and the defendant's plea and sentence will stand. If at any time

defendant retains, conceals or disposes of assets in violation of this plea agreement, or

if defendant knowingly withholds evidence or is otherwise not completely truthful with the

United States, then may move the Court to set aside the guilty plea and reinstate

prosecution. Any information and documents that have been disclosed by defendant,

whether prior to or subsequent to this plea agreement, and all leads derived therefrom,

will be used against defendant in any prosecution.

18. This written plea agreement, consisting of nine pages, including the attached

certifications of defendant and his/her attorney, constitutes the complete plea agreement

Revised 10/27/14 7
Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD_ Page 8 of 10

between the United States, defendant and his/her counsel. No promises or
representations have been made by the United States except as set forth in writing in this
plea agreement. Defendant acknowledges that no threats have been made against
him/her and that he/she is pleading guilty freely and voluntarily because he/she is guilty.

19. Any modification of this plea agreement must be in writing and signed by all

parties. | _

Defgndaht” \

APPROVED:

all havin

Assistant U. S. Attorney

LPP

Attorne¥ for Defendant

Revised 10/27/14 8
Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD Page 9 of 10

CERTIFICATION BY THE DEFENDANT
| have consulted with my counsel and fully understand all my rights with respect to
the charge(s) pending against me. Further, | have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines and
Policy Statements which may apply in my case. | have read this plea agreement and
carefully reviewed every part of it with my attorney. [ understand this agreement and |

voluntarily agree to it.

C/ (b- (2 | slr ¢
Defender [7

Date

CERTIFICATION BY ATTORNEY
| have fully explained to the defendant, his rights with respect to the pending
indictment/information. Further, | have reviewed the provisions of the Sentencing
Guidelines and Policy Statements and | have fully explained to the defendant the
provisions of those Guidelines which may apply in this case. | have carefully reviewed
every part of this plea agreement with the defendant. To my knowledge, the defendant's

decision to enter into this agreement is an informed and voluntary one.

LOE? \z|5{i 4

 

Counsel for Defendant Date

Revised 10/27/14 9
 

Case 1:18-cr-00673 Document 84 Filed on 12/14/18 in TXSD Page 10 of 10

PLEA PACKET MEMO
ASSIGNED AUSA: WILLIAM HAGEN
DEFENDANT: SAUL ATKINSON
CASE# B-18-673-03

RECOMMENDATION IN EXCHANGE FOR DEFENDANT'S PLEA TO COUNT THREE
OF THE INDICTMENT AND WAIVER OF CERTAIN APPELLATE RIGHTS:
ACCEPTANCE OF RESPONSIBILITY, LOW END OF GUIDELINES.

FACT SUMMARY SHEET

On or about the 15" day of January 2015, in the Southern District of Texas, the
defendant, SAUL ATKINSON, did knowingly subscribe as true, under penalty of perjury
pursuant to 28 U.S.C. 1746 a false statement with respect to a material fact in a Form I-
129, Petition for a Nonimmigrant Worker. Defendant falsely represented a need for 61
H2B temporary workers at a place of business described as “Mohawk Construction, LLC’,
a business described as a construction company located in Denver, Colorado. The
statement by Defendant was false because Mohawk Construction did not need workers
because the company never engaged in business. Mohawk Construction LLC is a fake
entity created by Defendant for the sole purpose of fraudulently obtaining H2B visa
workers. Defendant made application for temporary workers and submitted the Form I-
129 in exchange for the payment of money from Marco Pesquera. The Defendant knew
that Marco Pesquera intended to provide the workers to employers not identified in the
Form |-129 and to perform work not described in the Form |-129.

| agree the above factual summary accurately represents my involvement in the
crime to which | am pleading guilty and that the abbreviated proposed plea agreement
accurately describes my plea agreement with the government. A complete written plea
agreement may be attached.

 

Defentant = <7

Assistant United States Attorney

 

 

Counsel for Defendant
